DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

4.	Claims 1, 3-6, 8, 9, 11, 13 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Egner et al. (US 2017/0272972 A1, hereinafter “Egner”).
 	Regarding claims 1, 13 and 14, Egner teaches a mobile system communication apparatus that is either (i) a mobile communication apparatus used in a mobile object or (ii) a fixed communication apparatus communicating with the mobile communication apparatus (figs. 1, 2, 8, 11, 12, ¶ [0042]), comprising: a position prediction section configured to predict a predicted position of the mobile communication apparatus (Figs. 4, 8, 11, 12, ¶ [0146], ¶ [0147] The context aware radio resource management system utilizes a path prediction system 805 to determine a predicted future path of travel for the mobile device such as a mobile gateway device during a set of future time intervals. The mobile path prediction system uses position data for the mobile information handling system. ¶ [0072], ¶ [0173], At 1105, the position of the smart vehicle gateway is determined including latitude, longitude and time to identify time and location of the smart vehicle gateway); a data acquisition section configured to acquire (i) a transmission data and (ii) a requested communication quality that is a communication quality requested to the transmission data, the requested communication quality including a tolerance delay of the transmission data (1140 of fig. 11, ¶ [0066], ¶ [0175], Tolerance levels are shown in this policy table for voice, SMS, streaming data, email, http downloads, ftp downloads, and other wireless data service types); a target communication quality determination section configured to determine a target communication quality that is a target of a communication quality based on the requested communication quality acquired by the data acquisition section (fig. 11, ¶ [0059], Wireless link conditions will vary depending on the type of service likely to be requested by the mobile information handling system. ¶ [0175], The QoS requirements table shows the minimum requirements for various QoS parameters according to wireless service type. ¶ [0206], the smart connection manager may determine classification of data to be transmitted. In an aspect of the present disclosure, data to be transmitted must be classified with respect to criticality. ¶ [0207]); a communication quality prediction section configured to predict a predicted communication quality that is a communication quality predicted when communicating with an advantageous communication characteristic that is a communication characteristic more advantageous than a present communication characteristic in respect of a predetermined index, based on (i) the predicted position predicted by the Figs. 8, 11, 12, ¶ [0118], When a wireless link is reported having low traffic and good radio frequency conditions, traffic from systems using the context aware radio resource management system will elect that wireless link. If a large part of the crowd of mobile information handling systems begin to pile onto whichever wireless link is reported to have the best available bandwidth, that link will slow down and underperform. If a large number of users begin to select this wireless link, then the method for generating mobile wireless traffic reports accounts for this traffic and alters the recommended wireless links. For example, a second best option may be recommended as optimal for traffic and radio frequency conditions instead. Each crowd sourced mobile wireless traffic report identifies its selected link. A count of these selections can be compared to a threshold rate level of selections for a given link. If the rate of selections exceeds the threshold for a link, then the recommendation may be altered. ¶ [0132], ¶ [0135],  [0175], ¶ [0179], At 1235, the wireless link QoS assessment system matches the parameters for the minimum mobile device QoS requirements 1230 in the predicted future path with the predicted QoS parameter levels for a plurality of radio links. ¶ [0180], ¶ [0181], ¶ [0184], ¶ [0185], ¶ [0202], ¶ [0210], The smart connection manager will seek to connect to the best option when wireless conditions are poor for the wireless link prepared for the predicted future path. The smart connection manager may then select from among the available options at the location along the predicted future path to transmit the highly critical data. ¶ [0214], the smart connection manager will determine the classification of the wireless conditions at a future location. If the future location does not correspond to a good wireless condition classification by meeting the first level of minimum QoS, flow proceeds to 1424. ¶ [0082], ¶ [0083], ¶ [0093], ¶ [0106], ¶ [0107], ¶ [0115]); and  a selection section configured to perform a selection of either (i) transmitting the transmission data with the present communication characteristic or (ii) transmitting the transmission data with the advantageous communication characteristic, based on a result of comparison between the target communication quality determined by the target communication quality determination section and the predicted communication quality predicted by the communication quality prediction section (¶ [0180], ¶ [0182], ¶ [0201], a determination of optimization scoring for the available wireless links at a several locations along the predicted future path is made. ¶ [0094]).
	Regarding claim 3, Egner teaches the mobile system communication apparatus according to claim 1, wherein the selection section further performs a re-selection that re-executes the selection when a reselection condition is fulfilled (fig. 4, ¶ [0109], ¶ [0195]) .
 	Regarding claim 4, Egner teaches the mobile system communication apparatus according to claim 3, wherein the selection section includes, as the reselection condition, a fact that a reselection period of time has elapsed since the selection was executed (fig. 4, ¶ [0109], ¶ [0123], ¶ [0134] and ¶ [0185]).
	Regarding claim 5, Egner teaches the mobile system communication apparatus according to claim 3, wherein the selection section includes, as the reselection condition, a fact that a parameter determining at least either the target communication quality or the predicted communication quality is updated (figs. 6, 7, ¶ [0119], ¶ [0133]).
¶ [0087], ¶ [0107], Internet access and video streaming may be most efficient in a 4G protocol and thus mapped to this protocol. If 4G is unavailable, then 3.5G may be selected instead if it is the next most efficient protocol level, ¶ [0182]).
 	Regarding claim 8, Egner teaches the mobile system communication apparatus according to claim 1, wherein: the index changes depending on difference in communication lines (¶ [0201], ¶ [0202] and ¶ [0204]); the data acquisition section acquires the requested communication quality for each type of the transmission data when acquiring a plurality of types of the transmission data (1140 of fig. 11); the target communication quality determination section determines the target communication quality for each type of the transmission data when the data acquisition section acquires the request communication quality with respect to each type of the transmission data (fig. 11, 15A, 15B); the communication quality prediction section sets the advantageous communication characteristic to be an advantageous communication line that is more advantageous communication line than a present communication line, sets a communication quality predicted when communicating with the advantageous communication line to the predicted communication quality, and predicts the predicted communication quality for each type of the transmission data; and the selection section performs the selection for each type of the transmission data (fig. 12, 13, 15A, 15B ¶ [0176], ¶ [0180], ¶ [0185], ¶ [0193], and ¶ [0204]).
fig. 14A ) in an order of a period of time from shorter to longer, the period of time being up to a maximum limit time point of the tolerance delay of an individual untransmitted transmission data of the plurality of untransmitted transmission data (fig. 14A, ¶ [0175], In the shown example at 1140, voice service and streaming applications can tolerate very little latency (<150 msec and <500 msec respectively), whereas SMS and email applications can tolerate substantially more latency (<5000 msec). ¶ [0199], ¶ [0203], Reaching thresholds or minimum QoS levels determine transmission scheduling depending on data criticality classifications for data to be transmitted. ¶ [0206], data to be transmitted must be classified with respect to criticality. ¶ [0209]- ¶ [0212]. In other words, data with shorter period (latency) is transmitted before longer period).
 	Regarding claim 11, Egner teaches the mobile system communication apparatus according to claim 1, wherein the position prediction section predicts the predicted position based on a movement plan of the mobile communication apparatus (figs. 9-12).
Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating  obviousness or nonobviousness.
7.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
8.	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Egner.
	Regarding claim 7, Egner teaches the mobile system communication apparatus according to claim 1.
Egner does not explicitly teach wherein the communication quality prediction section predicts the predicted communication quality by reflecting an error of a parameter determining the predicted communication quality.
However, it is well known in the art to predict communication quality by reflecting an error of a parameter determining the communication quality.
Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention was filed to predict the predicted . 
Allowable Subject Matter
9.	Claims 2, 10 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 2, prior art of record fails to teach or fairly suggest the combination of limitations specified in the base claim and “wherein the communication quality prediction section predicts the predicted communication quality by setting a communication end position of the advantageous communication characteristic to be a position that the predicted position is enabled to reach earlier than a maximum limit time point of the tolerance delay by at least a period of time during which the transmission data is enabled to be transmitted in the present communication characteristic.”
  	Regarding claim 10, prior art of record fails to teach or fairly suggest the combination of limitations specified in the base claim and “wherein: the data acquisition section acquires also a data request for requesting the transmission data; in cases of acquiring the data request, the data acquisition section estimates a period of time to acquire the transmission data requested by the data request and a data amount of the transmission data to be acquired, and acquires the requested communication quality of the transmission data requested by the data request; the target communication quality 
 	Regarding claim 12, prior art of record fails to teach or fairly suggest the combination of limitations specified in the base claim and “wherein: the index is a radio field intensity; the target communication quality determination section sets the target communication quality to be a data amount of the transmission data to be transmitted before a maximum limit time point of the tolerance delay; and the communication quality prediction section predicts, as the predicted communication quality, a data amount of the transmission data that is enabled to be transmitted by the mobile communication apparatus before the maximum limit time point of the tolerance delay within a communication road segment or a communication period of time during which the radio field intensity changing with movement of the mobile communication apparatus is higher than a threshold value.”
Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANDISH RANDHAWA whose telephone number is (571)270-5650.  The examiner can normally be reached on Monday-Thursday (7 AM-4 PM).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on (571) 272-3795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MANDISH K RANDHAWA/Examiner, Art Unit 2477